                         UNITED STATES DISTRICT COURT
                            DISTRICT OF MINNESOTA


Jessica Monique Rowell,                         Civil No. 19-cv-1108 (SRN/DTS)

                   Plaintiff,                                ORDER

v.

Judge Leonardo Castro,

                  Defendant.


      This matter comes before the Court upon the Report and Recommendation of

United States Magistrate Judge David T. Schultz dated May 22, 2019. No objections

have been filed to that Report and Recommendation in the time period permitted.

      The Court, being duly advised in the premises, upon the Report and

Recommendation of the Magistrate Judge, and upon all of the files, records, and

proceedings herein, now makes and enters the following Order.

      IT IS HEREBY ORDERED:

      1.     This matter is DISMISSED WITH PREJUDICE pursuant to 28 U.S.C.

              ' 1915(e)(2)(B) on the basis of judicial immunity,

      2.     Plaintiff Jessica Monique Rowell’s application to proceed in forma pauperis

             [Doc. No. 2] is DENIED.

Dated: June 11, 2019

                                               s/Susan Richard Nelson
                                               SUSAN RICHARD NELSON
                                               United States District Judge
